DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.1.	Applicant's Amendment to Claims, Remarks, Terminal Disclaimer and two Declarations of Mr. Kang, filed on December 8, 2020 are acknowledged.
2.2.	Claim 4 has been canceled. Claims 1 and 2 have been amended with respect to range of trans / cis isomer.  Support for this amendment was found in canceled Claim 4. Therefore, no New Matter has been introduced with instant Amendment. Therefore, Claims 1-3 and 5-9 are active. 
                                    	Terminal Disclaimer
3.	The terminal disclaimer filed on December 8, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,468,568 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

4.	Upon further consideration of Declarations of Mr. Kang, Examiner contacted Applicant's representative Melissa Pendleton to propose Examiner's amendment to claims  advance examination of instant Application. During Interview on January 5, 2021 Examiner's amendment was accepted. Therefore, amended Claims 1,3 and 6-9 are allowed ( see Reason for Allowance below). 
EXAMINER’S AMENDMENT
5.	Authorization for this examiner’s amendment was given in an interview conducted on January 5, 2021  with Applicant's representative Melissa Pendleton ( see Interview Summary attached).
The application has been amended as follows: 
5.1.	Cancel Claims 2 and  4-5.
5.2.	Change dependency of Claims 3 and 6  to Claim 1.	
5.3.	Amend Claims 1, 3 and 6 as provided below:
Claim 1.  (currently amended) A polyester resin composition comprising:
(A) polycyclohexylenedimethylene terephthalate (PCT) resin which is a polymer of terephthalic acid and cyclohexanedimethanol, wherein the cyclohexanedimethanol has 
(B) a white pigment, wherein the white pigment is titanium dioxide; and
(C) inorganic fillers, wherein the inorganic fillers are glass fibers.
Claim 3.  (currently amended) The polyester resin composition according to claim 1 polycyclohexylenedimethylene terephthalate (PCT) resin; about 5 wt% to about 60 wt% of the (B) white pigment; and about 1 wt% to about 40 wt% of the (C) inorganic fillers.
Claim 6.  (currently amended) The polyester resin composition according to claim 1 
about 40 wt% to about 70 wt% of the (A) polycyclohexylenedimethylene terephthalate (PCT) resin; 
about 15 wt% to about 40 wt% of the (B) white pigment; and 
about 10 wt% to about 20 wt% of the (C) inorganic fillers.
5.4.	Abstract
Amend Abstract filed on June 25, 2019 as appears below:
A polyester resin composition includes: (A) polycyclohexylenedimethylene terephthalate (PCT) resin which is a polymer of terephthalic acid and cyclohexanedimethanol, wherein the cyclohexanedimethanol has a trans/cis isomer ratio of about 2.3 or more; (B) a white pigment, wherein the white pigment is titanium dioxide; and (C) inorganic fillers, wherein the inorganic fillers are glass fibers. A molded article formed from the polyester resin composition can exhibit improved mechanical properties and moldability, and thus can be suitable for light emitting diode (LED) reflectors.
                                 Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
Upon further consideration of Applicant's arguments based on Data provided by Declarations of Mr. Kang ( see Application File) and the amendmet to Claim 1 ( see paragraph 5 above), Examiner concluded that  cumulative Data presented by the Declarations of Mr. Kang reasonably commensurate with scope of Applicant's claimed subject matter and support rationale of the presence of unexpected results
associated with mechanical properties of the PCT ( Polycyclohexylenedimethylene
terephthalate) composition, wherein PCT comprised cyclohexanedimethanol 
with specific ratio of cis/trans isomers in the range from 2.8 to about 5. Therefore, Claim 1 and dependent claims 3 and 6-9 are allowable over the closet Prior art of Record ( Ogasawara et al (WO 2013/018360) - US 2014/0167091.
	Therefore, all previously made Rejections of Record have been overcome and    Claims 1, 3 and 6-9 are allowed
                                                          Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	              
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GENNADIY MESH/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763